DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant's arguments filed 11/20/20 on pages 1-3 have been fully considered and are persuasive.  The prior art does not show separately or in combination the detailed embodiment of a storage facility for objects of paying of respects comprising: a plurality of storage locations each configured to store an object of paying of respects; a respects-paying area which includes an area for a person, visiting to pay respects, to pay respects in; a transport system configured to transport an object of paying of respects between the storage location and a support location provided in the respects-paying area; a partition wall located in the respects-paying area to partition off the support location from a respects-paying location for a person visiting to pay respects, to pay respects at; and a respects-paying window provided in the partitioning wall and configured to allow a person who is visiting to pay respects and who is located at the respects-paying location to view an object of paying of respects being at the support location; wherein each object of paying of respects is provided with at least one viewing surface which is a surface selectable to be viewed through the respects-paying window, wherein a plurality of kinds of viewing surfaces are provided wherein a viewing surface of one kind being different in size from a viewing surface of another kind, and  43wherein the respects-paying window is provided with an altering device configured to change the size of a visually unobstructed area depending on the size of a viewing surface, of an object of paying of respects located at the support location, that is selected to be viewed, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Wbj.